Case: 4:18-cv-00072-SRC Doc. #: 178 Filed: 07/08/20 Page: 1 of 2 PageID #: 2126




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

STEAK N SHAKE INC.,                               )
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )       Case No. 4:18-cv-00072-SRC
                                                  )
MELISSA WHITE,                                    )
                                                  )
        Defendant.                                )


DEFENDANT MELISSA WHITE’S PROPOSED VOIR DIRE QUESTIONS RELATING
                     TO COVID-19 PANDEMIC

        COMES NOW Defendant Melissa White (“Ms. White”) provides the following proposed

voir dire questions relating to Covid-19 pandemic below:

     1. Do you believe you or any member of your immediate household is at a higher risk of

being exposed to the coronavirus?

     2. Are you experiencing any symptoms of coronavirus (fever, cough, shortness of breath,

Headache, congestion, or respiratory problems)? If so, what symptoms do you have and for how

long have you been experiencing the symptoms?

     3. To the best of your knowledge, have you or your immediate household been exposed to

the coronavirus?

     4. Are you unable to wear a mask for significant amount of time?

     5. Have anyone travel outside the country within the last 30 days?

     6. Have you or an immediate household member received a positive result on a coronavirus

antibody or virus test? If yes, please give the approximate date of the test.

     7. Are you an individual who has been financially impacted by the pandemic such that jury

service would impose a substantial financial burden on you or your family? If so, please explain.

                                                 1
Case: 4:18-cv-00072-SRC Doc. #: 178 Filed: 07/08/20 Page: 2 of 2 PageID #: 2127




   8. Are you responsible for caretaking of children or other such as an ill relative such that

jury service would impose a substantial burden on you, your children, or another? If so, please

explain.

   9. Do you have any concerns related to coronavirus that might impact your ability to serve

on the jury? If so, please explain.

   10. Are you an essential worker that have been asked to work significant amount of hours

during the pandemic? If yes, where are you employed and in what capacity?

   11. The Court will be implementing procedures to maintain physical distance and minimize

potential exposure to the coronavirus in the court room. Even with these precautions, do you have

any concerns related to coronavirus that would affect your ability to pay attention and fully

concentrate on the evidence in this case?

   12. Do you have health concerns related to coronavirus that would affect your ability to pay

attention and fully concentrate on the evidence in this case?

Dated: July 8, 2020


                                      _/s/ Samuel Henderson_________________
                                      Samuel Henderson (#56330MO)
                                      Henderson Law Firm
                                      1027 S. Vandeventer Avenue, 6th floor
                                      Saint Louis, MO 63110
                                      314-399-8266-office
                                      314-399-8265-fax
                                      Email: hendersa85@hotmail.com

                                      Attorney for Melissa White




                                                 2
